Citation Nr: 0709196	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
the cause of the veteran's death. 

2.  Entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1968.  He died in February 2000.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the appellant failed to 
submit new and material evidence sufficient to reopen her 
claim for service connection for the cause of the veteran's 
death.   

The appellant submitted various medical records at her 
November 2006 Board hearing, with a VA Form 21-4138 waiving 
Regional Office Consideration.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied service 
connection for the veteran's cause of death because there was 
no evidence of a relationship between the cause of the 
veteran's death and military service.  The appellant was 
notified of that decision; however, she did not submit a 
notice of disagreement or perfect an appeal. 

2.  The evidence submitted subsequent to the August 2000 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's service-connected PTSD substantially 
contributed to his death from acute myocardial infarction. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 2000 rating decision and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).

2.  The criteria for the establishment of service connection 
for the cause of the veteran's death have been met. 38 
U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In August 2000, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
denying her claim, the RO concluded that the evidence 
received in connection with the claim failed to establish a 
relationship between the veteran's cause of death from acute 
myocardial infarction and military service.  The relevant 
evidence of record considered in conjunction with the August 
2000 denial include the veteran's service medical and 
administrative records, the veteran's lay statements in 
support of his earlier claim to establish service connection 
for hypertension and coronary artery disease, VA and private 
medical records, a July 1997 VA examination, a March 1995 
medical opinion statement from the veteran's private 
physician, a March 2000 death certificate, and the 
appellant's lay statements in support of her claim.  
In September 2003, the RO declined to reopen the appellant's 
previously denied claim for service connection for cause of 
death.  She perfected an appeal of that decision.  The 
evidence submitted subsequent to the September 2003 decision 
include November 2006 and December 2006 medical opinion 
statements from the veteran's treating physicians attesting 
to a relationship between his PTSD and his cause of death, VA 
medical records, and the appellant's testimony before the 
undersigned Veterans Law Judge in a November 2006 regional 
office hearing. 
 
With regard to the evidence submitted subsequent to the 
August 2000 decision, the rationale contained in the medical 
opinion statements is new; as the March 1995 opinion 
statement provided no rationale for the conclusion reached.  
There was no competent nexus opinion previously submitted to 
agency decision makers.  Further, this evidence is also 
material, as it relates to an unestablished fact (the 
veteran's service-connected PTSD contributed to his cause of 
death) necessary to substantiate the claim.  This evidence 
submitted is neither cumulative nor redundant of the evidence 
of record in August 2000.  

The determinative issue in a claim for service connection for 
the cause of the veteran's death is whether a service-
connected disability was the immediate cause of death or 
contributed substantially to the cause of the veteran's 
death.  The appellant has submitted evidence of a service-
connected disability and competent medical opinion statements 
that relate the veteran's service-connected disability to his 
cause of death.  The evidence submitted raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for cause of death.  

New and material evidence has been received, and reopening 
the claim of entitlement to service connection for the cause 
of death is warranted. 




Service Connection for the Cause of Death

The appellant contends that her husband's service-connected 
post-traumatic stress disorder (PTSD) aggravated his 
nonservice-connected coronary heart disease and contributed 
to his death from an acute myocardial infarction.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (2002); 38 C.F.R. § 3.312 (2005); Lathan v. Brown, 7 
Vet. App. 359 (1995). In order to prevail on the issue of 
service connection for cause of death there must be: (1) 
evidence of death; (2) medical evidence of in-service disease 
or injury or a service-connected disability; and (3) medical 
evidence of a nexus between an in-service injury or disease, 
or a service- connected disability, and the veteran's death. 
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A March 2000 death certificate indicates that the veteran 
died of an acute myocardial infarction due to or as a 
consequence of congestive heart failure. The veteran was 52 
years old at the time of death. The death certificate is 
devoid of any mention of the veteran's PTSD, or any other 
condition for which the veteran was service-connected, as a 
factor in the cause of his death.

In a November 2006 letter, Dr. P. R. G. reported that he had 
treated the veteran in 1995 for an acute myocardial 
infarction.  Dr. P. R. G. noted that the veteran had multiple 
risk factors that contributed to his atherosclerotic coronary 
artery disease and myocardial infarction and concluded that 
PTSD was one of the contributing factors.  Also of record is 
a December 2006 letter from Dr. V. R. P., who agreed that the 
veteran's coronary artery disease was secondary to multiple 
risk factors.  Dr. V. R. P. concluded that the veteran's PTSD 
resulted in symptom exacerbation and congestive heart 
failure.  

Also of record is a July 1997 VA medical examination report.  
The examiner diagnosed coronary artery disease, status post 
myocardial infarction times two and status angioplasty, times 
three, status coronary artery bypass graft with resultant 
ischemic cardiomyopathy and congestive heart failure.  The 
examiner determined that the veteran's coronary artery 
disease was caused by several risk factors, including 
advancing age, family history, and elevated cholesterol; 
among others.  The examiner noted that he did not believe the 
veteran's PTSD caused his coronary artery disease.  However, 
the examiner concluded that the veteran's PTSD symptoms, 
including stress and anxiety, could exacerbate the symptoms 
of coronary artery disease. 

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
appellant.  Although the veteran's coronary artery disease 
and congestive heart failure were not service connected, his 
widow has submitted credible evidence that his service-
connected PTSD caused stress and anxiety that aggravated his 
heart condition.  The veteran's treating physicians have 
concluded that his PTSD substantially contributed to his 
February 2000 death from an acute myocardial infarction.  
These opinions are corroborated by the July 1997 VA 
examiner's report, which noted that the veteran's coronary 
artery disease was exacerbated by his PTSD.  There is no 
contradictory medical opinion of record.  The Board finds, 
therefore, that the criteria for a grant of service 
connection for the cause of the veteran's death are met.
 



Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the appellant 
of the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to dependency and indemnity 
compensation in correspondence dated August 2000 and of the 
information and evidence needed to reopen her previously 
denied claim in correspondence dated July 2003.  The 
appellant has not received notice regarding the criteria for 
assignment of effective dates of benefits.  However, the RO 
can correct this error prior to assigning an effective date 
for the benefits awarded by this decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

1.  New and material evidence having been received, the 
application to reopen the claim for service connection for 
cause of the veteran's death is granted.  

2.  Entitlement to service connection for cause of the 
veteran's death is granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


